In the Supreme Court of Georgia



                                                       Decided: May 11, 2015


                         S15A0370. McLEOD v. THE STATE.

       BENHAM, Justice.

       Appellant Jennifer Renay McLeod was convicted for the murders of

Harold Reese, Jr., and Jerry Lee Lawrence, along with related crimes.1 Viewing

the evidence in the light most favorable to the verdict, it shows appellant


       1
          The crimes occurred on August 26, 2009. On November 9, 2009, a Crisp County grand
jury returned an indictment charging appellant with two counts of malice murder, two counts of
felony murder (aggravated assault), two counts of kidnapping with bodily injury, two counts of
aggravated assault, and arson in the first degree. After a jury trial conducted May 23-26, 2011, the
jury returned a verdict of guilty on all counts. On May 26, 2011, the trial court sentenced appellant
as follows: The trial court sentenced appellant to two life sentences to be served concurrently for the
two malice murder convictions; imprisonment for a term of twenty-five years for the kidnapping
conviction relating to victim Lawrence, to be served consecutively to the life sentences;
imprisonment for a term of twenty-five years for the kidnapping conviction relating to victim Reese,
to be served concurrently with the sentence for kidnapping of victim Lawrence; and imprisonment
for a term of twenty years for the conviction for arson in the first degree, to be served consecutively
with the life sentences for malice murder, and concurrently with the sentences for kidnapping. The
remaining counts were merged or vacated by law. Appellant’s trial counsel filed a timely motion for
new trial on June 10, 2011. After a hearing on August 8, 2013, the trial court denied the motion by
order dated August 14, 2013. Appellant filed a timely notice of appeal on September 12, 2013. The
appeal was docketed in this Court on July 7, 2014, as case number S14A1582. Appellant filed a
motion in the original appeal to remand to the trial court so that additional claims of error could be
asserted. By order dated July 28, 2014, this Court remanded the case to the trial court for
consideration of appellant’s claims for ineffective assistance of trial counsel. On August 19, 2014,
appellant’s appellate counsel filed in the trial court a motion for new trial on remand. After a hearing
on said motion on September 11, 2014, the trial court denied the motion by order dated September
23, 2014. Appellant filed a timely notice of appeal on October 9, 2014, and the case was docketed
to the January 2015 term of this Court for a decision to be made on the briefs.
effectively served as “bait” to entice a person she believed to be a drug dealer

who carried money on him to come to her home on the pretext of having a

sexual encounter. In fact, she was setting him up to be robbed by her two co-

conspirators–her live-in boyfriend Amin Dennis, and Amin’s brother, Corey

Dennis.

      On the evening of August 25, 2009, appellant and the two Dennis brothers

drove to a gas station where they noticed Reese. Believing that Reese was a

drug dealer who had money, they agreed to rob him. At the gas station,

appellant spoke to Reese and obtained his phone number. The trio agreed to a

plan by which appellant would call Reese to entice him to come to her residence,

and when Reese arrived Amin and Corey would rob him. After appellant called

Reese several times and Reese stated he was coming to appellant’s home, Amin

and Corey hid in the back of the home, where Amin was armed with a .380

semiautomatic pistol and a .38 snub-nosed revolver, and Corey was armed with

a .22 handgun. Once Reese arrived at the house, appellant signaled Amin and

Corey and they came out from their hiding place and subdued Reese, binding his

wrists and ankles with black zipties, and placing duct tape around his mouth and

neck. While doing this, the brothers wore latex gloves. As appellant sat nearby,

                                       2
the brothers took approximately $1,500 from Reese, along with marijuana, a cell

phone, and keys. Amin went to Reese’s vehicle which was parked outside the

residence and removed certain electronics. Upon entering the vehicle, they

discovered Lawrence, who was so intoxicated that he did not require restraint.

      The two brothers placed the restrained Reese in the backseat of Reese’s

vehicle along with Lawrence. Corey kept his gun at the ready while Amin drove

Reese’s vehicle to a cotton field. Appellant followed in her own vehicle and

remained inside it. When the parties arrived at the field, Lawrence got out of the

vehicle and Amin held a gun to Lawrence while he demanded money from

Reese. Amin shot Lawrence and killed him. Reese ran out of his vehicle into

the field and Amin chased after him, while appellant turned her vehicle in the

direction of the field to provide light for the chase. Amin then shot Reese,

killing him. The two men placed Lawrence’s body in Reese’s vehicle, drove it

into the field, and set it on fire. The three co-indictees then drove back to

appellant’s house in her car, and on the way they discarded the .38 snub-nosed

revolver by throwing it onto a creek bank. The trio split the money and

marijuana, and Amin and Corey took the remaining weapons and the stolen

electronics to hide them at their mother’s house. The day following the

                                        3
murders, Corey burned, at his mother’s house, the clothes the three were

wearing on the prior night along with a gold chain which was identified as being

similar to one Reese owned. The group also burned several other items relating

to the crimes in front of appellant’s residence.

      The victims’ bodies and the burned automobile were recovered following

a telephone call made to 911 concerning a burning automobile. Bullets were

recovered from both bodies and the State’s expert concluded they were .38

caliber bullets fired from the same weapon, a revolver. Appellant told a friend

about these events and the friend informed authorities.          Based on the

information provided, the authorities uncovered a damaged revolver, either a

.357 or .38 special. The authorities interviewed appellant and, after being

informed of her rights, appellant admitted she lured Reese to her home for the

purpose of robbery, and also disclosed that she, Amin, and Corey all burned the

clothes they were wearing following the murders. Keys recovered from a burn

pile in the front yard of appellant’s residence fit the locks on Reese’s home,

another vehicle he owned, and a storage room he rented. A search of the interior

of the residence revealed ties consistent with those found at the crime scene and

fastened to Reese’s body.

                                        4
      1.     Appellant asserts the evidence was insufficient to support her

convictions for the murder, aggravated assault, and kidnapping of Lawrence

because she was unaware that Lawrence was in the back seat of Reese’s vehicle

when her accomplices entered it and drove off. Appellant claims that even

though she followed the brothers in her own car to the site where these crimes

were committed, no evidence was presented that she knew of Lawrence’s

presence or knew what the Dennis brothers were doing to him at any time before

he was killed. Although the State’s theory was that appellant was a party to

these crimes, according to appellant the evidence was insufficient to prove either

that she directly committed the crimes against Lawrence, or was otherwise

“concerned in the commission of” these crimes, as required by OCGA § 16-2-

20, which defines the circumstances pursuant to which a person is a party to a

crime.2

      2
          Pursuant to OCGA § 16-2-20:
               (a) Every person concerned in the commission of a crime is a party
               thereto and may be charged with and convicted of commission of the
               crime.
               (b) A person is concerned in the commission of a crime only if he:
                       (1) Directly commits the crime;
                       (2) Intentionally causes come other person to commit the crime under
                       such circumstances that the other person is not guilty or any crime
                       either in fact or because of legal incapacity;
                       (3) Intentionally aids or abets in the commission of the crime; or
                       (4) Intentionally advises, encourages, hires, counsels, or procures

                                                5
      According to the testimony of Corey Dennis, Lawrence exited the vehicle

after the trio arrived at their destination, and Amin held a gun to Lawrence as he

demanded money from Reese, and then killed Lawrence, in an area just off the

side of the road. According to a crude drawing Corey prepared at trial during

his examination, these events occurred near appellant’s vehicle. Consequently,

a jury could reasonably conclude from the evidence that appellant was, in fact,

aware of Lawrence’s presence and of his being threatened by her co-

conspirators at least by the time the trio arrived at their destination. More

importantly, ample evidence was presented that appellant conspired with the

Dennis brothers to commit the felony of Reese’s armed robbery. It has long

been the law of Georgia that “[a]ll of the participants in a conspiracy are

criminally responsible for the acts of each, committed in the execution of the

conspiracy, and which may be said to be a probable consequence of the

conspiracy, even though the particular act may not actually have been part of the

plan.” Huffman v. State, 257 Ga. 390, 391 (2) (359 SE2d 910) (1987). This

criminal responsibility also applies to collateral acts of a co-conspirator, so long


                   another to commit the crime.



                                           6
as such collateral acts are reasonably foreseeable as a necessary or natural

consequence of the conspiracy. See Everritt v. State, 277 Ga. 457, 459 (588

SE2d 691) (2003) (quoting Pinkerton v. United States, 328 U.S. 640, 647-648

(66 SCt 1180, 90 LE2d 1489) (1946) and holding that pursuant to the facts

under consideration, the murder, months later, of a co-conspirator by another co-

conspirator to cover up the crime was not reasonably foreseeable as a necessary,

probable consequence of a conspiracy to commit arson). “Even if [appellant]

did not have the specific intent that [Lawrence] be killed, the crimes which [she]

did intend were dangerous ones; by their attendant circumstances, they created

a foreseeable risk of death.” Parks v. State, 272 Ga. 353, 354 (529 SE2d 127)

(2000).

      A common criminal intent must be proven in order to establish a

defendant is a party to a crime. See Jordan v. State, 272 Ga. 395, 396 (1) (530

SE2d 192) (2000). Shared criminal intent, however, “may be inferred from the

defendant’s conduct before, during, and after the crime.”          (Citation and

punctuation omitted.) Thomas v. State, 296 Ga. 485, 488 (1) (769 SE2d 82)

(2015). Here, the undisputed evidence established that appellant participated in

planning Reese’s robbery, drove the get-away vehicle so she and her

                                        7
accomplices could leave the scene of the murders, and assisted in destroying the

murder weapon and other evidence relevant to the crimes. From appellant’s

conduct, a jury could find appellant shared a common criminal intent with the

actual perpetrator of Lawrence’s murder. See id. Sufficient evidence was

presented from which a rational trier of fact could find appellant guilty of

Lawrence’s murder and the other crimes charged involving Lawrence beyond

a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61

LE2d 560) (1979).

      2. Appellant also asserts the evidence was insufficient to support her

convictions for the murder, aggravated assault, and kidnapping of Reese. She

claims the evidence supports only the conclusion that she participated in the

plan to rob Reese, but that the evidence fails to establish she was involved in a

plan to kidnap, assault, and murder him. As a participant in the scheme to

commit the armed robbery, however, appellant may be found criminally

responsible for the acts of each of her co-conspirators that were committed in

the execution of the plan which may be considered the probable consequence of

the conspiracy, even if she did not specifically intend for Reese to be physically

harmed. See Huffman, supra, 257 Ga. at 391 (2). Again, because the crimes she

                                        8
did intend to commit with her co-conspirators were dangerous ones, they created

the foreseeable risk of Reese’s death. See Parks, supra, 272 Ga. at 354. Again,

appellant’s shared criminal intent with her co-conspirators may be inferred by

her conduct before, during, and after the crimes. See Thomas, supra. Sufficient

evidence was presented from which a rational trier of fact could find appellant

guilty beyond a reasonable doubt of all the crimes against Reese for which she

was tried and convicted, including murder. See Jackson v. Virginia, supra.

      3. Appellant was charged with and convicted of arson in the first degree

with respect to the burning of Reese’s vehicle. The various ways in which arson

in the first degree of a vehicle may be committed are set forth in OCGA § 16-7-

60 (a) (2) through (5), and appellant asserts her conviction must be reversed on

the ground that the indictment was defective because it failed to allege all the

required elements of the crime. In fact, it was neither alleged in the indictment

nor proven at trial that the vehicle was a “structure . . . designed for use as a

dwelling” that was damaged without the consent of the owner or any holder of

a security interest, as set forth in subsection (a) (2); that the vehicle was insured

against loss or damage by fire or explosive and that it was damaged without the

consent of both the insurer and the insured, as set forth in subsection (a) (3); that

                                         9
the vehicle was damaged by fire with the intent to defeat the interests or rights

of a spouse or co-owner, as set forth in subsection (a) (4); or that the vehicle was

damaged by fire under such circumstances that is was “reasonably foreseeable

that human life might be endangered,” as set forth in subsection (a) (5). The

State concedes that the indictment was defective.

      It is this Court’s practice in murder cases to review the record for the

sufficiency of the evidence for each crime of which the appellant was convicted,

pursuant to the standard set forth in Jackson v. Virginia. See Redding v. State,

296 Ga. 471, 472 (1) (769 SE2d 67) (2015). Since the evidence at trial did not

prove any of the methods in which the crime of arson in the first degree of a

vehicle may be committed, the evidence was insufficient to sustain the

conviction and it must be reversed and the sentence for this conviction vacated.

      4. Appellant asserts her trial counsel was ineffective because he failed to

move to suppress the search and seizure of damaging evidence from her car.

The search warrant at issue authorized the search of the residence where

appellant lived with accomplice Amin Dennis and where accomplice Corey

Dennis was staying at the time of these events. It also authorized the search of

two automobiles, one of which belonged to appellant. The warrant was issued

                                        10
in reliance upon an affidavit filed by one of the investigating officers which

provided the address of the residence and a description of it, along with

identifying descriptors of the two vehicles. The affidavit set forth the reasons

for believing relevant evidence of these crimes would be found at the premises,

including the fact that a cousin of the two Dennis brothers had informed a fellow

officer that the brothers confessed to her they had committed the crimes, that the

informant identified where they lived, and that the suspects had been arrested

at that address earlier in the day the affidavit was presented to the magistrate.

Because, however, the affidavit did not indicate her vehicle was on the premises

to be searched, and did not describe a connection between her or her vehicle and

the crimes, appellant argues the affidavit was insufficient to support a search

warrant for the search of her vehicle. According to appellant, the evidence

shows she was not even a suspect at the time of the search since the officer to

whom she gave a non-custodial statement testified at trial that he was not sure,

at the time he commenced taking her statement several days after the search, if

there was going to be enough evidence to arrest her at that point. Instead,

appellant asserts, she was arrested only after being questioned about evidence

seized from her car.

                                       11
      “When trial counsel’s failure to file a motion to suppress is the basis for

a claim of ineffective assistance, the defendant must make a strong showing that

the damaging evidence would have been suppressed had counsel made the

motion.” Richardson v. State, 276 Ga. 548, 553 (3) (580 SE2d 224) (2003). No

such showing was made in this case. Appellant does not challenge the

sufficiency of the affidavit to support the search warrant for her residence, and

makes no claim that her vehicle was not parked within the curtilage of the home.

Even if appellant’s vehicle had not been identified in the affidavit, upon

obtaining a warrant to search her residence, the authorities would have been

authorized to search any vehicles found within the curtilage. “Vehicles parked

within the curtilage of a dwelling to be searched pursuant to a warrant may also

be searched pursuant to that warrant.” (Citation and punctuation omitted.) Solis

v. State, 268 Ga. App. 493, 498-499 (1) (c) (602 SE2d 166) (2004). See also

Brannan v. State, 275 Ga. 70, 73 (2) (b) (561 SE2d 414) (2002); Brooks v.

State, 237 Ga. App. 546, 548 (2) (515 SE2d 851) (1999). Because appellant

failed to show a motion to suppress would have been granted, she has failed to

establish prejudice by counsel’s failure to file such a motion and thus has failed

to establish ineffective assistance of counsel on this ground. See Richardson,

                                       12
supra, 276 Ga. at 553 (3).

       5. At trial, the Dennis brothers’ mother, Elizabeth Dennis, testified

appellant confessed to her that she was present when the victims were shot, and

that appellant told her the trio had taken $900 from Reese along with electronic

equipment from his vehicle. Georgia Bureau of Investigation Agent Michael

Brooks testified he interviewed appellant prior to her arrest, at which time

appellant told him the Dennis brothers had been angry over the fact that they had

recovered “nothing but 20s” and later in the interview “only 20 something” from

Reese, and that they had never shown her the stolen money or shared it with her.

Agent Brooks also interviewed Ms. Dennis, and the prosecutor asked the agent

whether, with respect to the amount of money stolen from Reese, appellant had

told Ms. Dennis “a different story, $943?” The agent answered: “$926 maybe.”

Appellant asserts ineffective assistance of counsel as a result of trial counsel’s

failure to object to this testimony as inadmissible hearsay that was introduced

to improperly bolster the testimony of Ms. Dennis and to attack appellant’s

credibility on a material point of her statement to the authorities.3


       3
         At the hearing on appellant’s motion for new trial, appellant’s trial counsel testified it did
not occur to him to object on the ground of improper bolstering and that he had no strategic reason
for allowing that testimony to come into evidence.

                                                  13
      “A witness’s prior consistent statement is admissible if the veracity of the

witness’s trial testimony has been placed in issue at trial, the witness is present

at trial, and the witness is available for cross-examination. [Cits.] A witness’s

veracity is placed in issue if affirmative charges of recent fabrication, improper

influence, or improper motive are raised during cross examination.” (Citation

and punctuation omitted.) Kidd v. State, 292 Ga. 259, 260 (2) (736 SE2d 377)

(2013). In the direct examination of Ms. Dennis, the prosecutor introduced

testimony that she had been criminally charged with concealing and tampering

with evidence that had been left at her home by her sons, and that those charges

were later dismissed. The prosecutor asked Ms. Dennis if any promises or

threats had been made to her regarding her testimony at appellant’s trial. Even

though appellant’s counsel also cross-examined Ms. Dennis about this issue,

appellant asserts the agent’s testimony about Ms. Dennis’s prior consistent

statement is not admissible under the Woodard exception to hearsay because,

here, improper motive or influence was first raised in direct examination, not on

cross-examination. Relying upon Baugh v. State4, appellant argues that since

the agent’s testimony regarding Ms. Dennis’s prior consistent statement was

      4
          276 Ga. 736 (2) (585 SE2d 616) (2003).

                                             14
inadmissible hearsay introduced only to bolster the witness’s testimony and to

attack appellant’s credibility, the issue is whether testimony regarding the prior

consistent statement would have been deemed inadmissible if timely raised by

trial counsel. According to appellant, counsel’s failure to object to this

testimony demonstrates ineffective assistance of counsel since the testimony was

inadmissible and would have been excluded.

      Even assuming, without deciding, that the prior inconsistent statement at

issue in this case would have been excluded if appellant’s trial counsel had

objected, and that trial counsel’s failure to object demonstrated deficient

performance, appellant has failed to demonstrate constitutionally ineffective

assistance of counsel. In Baugh, this Court held that the erroneous admission

of a witness’s prior consistent statement “is reversible error if it appears likely

that the hearsay contributed to the guilty verdict.” (Citation and punctuation

omitted.) Baugh v. State, 276 Ga. 736, 739 (2) (2003). Similarly, for purposes

of establishing ineffective assistance of counsel, appellant must demonstrate

prejudice from the alleged deficient performance of counsel, in that but for the

deficient performance, a reasonable probability exists that the outcome of the

trial would have been different. See Strickland Washington, 466 U.S. 668, 687

                                        15
(III) (104 SCt 2052, 80 LE2d 674) (1984). Appellant has failed to make such

a showing. Given the substantial evidence of appellant’s guilt presented at trial,

it is not reasonable to conclude that the exclusion of this evidence would have

resulted in a different outcome.

      Judgment affirmed in part and reversed and vacated in part. All the

Justices concur.




                                        16